Exhibit 10.1
 
SETTLEMENT AND EXCHANGE AGREEMENT


This Settlement and Exchange Agreement (this “Agreement”), dated December 17,
2014 (the “Effective Date”), is entered into by and among St. George Investments
LLC, a Utah limited liability company (formerly known as St George Investments
LLC, an Illinois limited liability company) (“SGI”), Tonaquint, Inc., a Utah
corporation (“Tonaquint”), and Cord Blood America, Inc., a Florida corporation
(“Cord Blood”). Each of SGI and Tonaquint are sometimes individually referred to
hereinafter as an “Investor Party,” and collectively as the “Investor Parties.”
 
A. SGI and Cord Blood previously entered into that certain Note and Warrant
Purchase Agreement dated March 10, 2011 (the “SGI Purchase Agreement”), whereby
Cord Blood issued to SGI a Secured Convertible Promissory Note dated March 10,
2011 in the original principal amount of $1,105,500.00 (the “SGI Note”) and a
Warrant to Purchase Shares of Common Stock dated March 10, 2011 (the
“Warrant”).  
 
B. Subsequent to entering into the SGI Purchase Agreement, Tonaquint, an
affiliate of SGI, and Cord Blood entered into that certain Securities Purchase
Agreement dated June 27, 2012 (the “Tonaquint Purchase Agreement”), whereby Cord
Blood issued a Secured Convertible Promissory Note dated June 27, 2012 in the
original principal amount of $1,252,000.00 to Tonaquint (the “Tonaquint Note”).
 
C. Cord Blood’s obligations under the Tonaquint Purchase Agreement and Tonaquint
Note were secured by way of that certain Security Agreement dated June 27, 2012
(the “Tonaquint Security Agreement”) executed by Cord Blood; CorCell Companies,
Inc., a Nevada corporation (“CCCI”); CorCell, Ltd., a Nevada corporation
(“CCL”); Cord Partners, Inc., a Florida corporation (“CPI”); CBA Professional
Services, Inc., d/b/a/ BodyCells, Inc., a Florida corporation (“CBAPSI”), which
has been dissolved; CBA Properties, Inc., a Florida corporation (“CBAPI”); and
Career Channel Inc., a Florida corporation (“Channel”), in favor of
Tonaquint.  (Collectively, Cord Blood, CCCI, CCL, CPI, CBAPI, and Channel are
referred to herein as the “Debtors”).
 
D. Cord Blood’s obligations under the Tonaquint Purchase Agreement and Tonaquint
Note were further guaranteed by all of the Debtors other than Cord Blood
pursuant to a certain Guaranty dated June 27, 2012 executed by all of the
Debtors except Cord Blood for the benefit of Tonaquint (the “Tonaquint
Guaranty”).
 
E. Cord Blood made payments under the SGI Note, but none under the Tonaquint
Note, because it understood from the parties’ discussions that Cord Blood was
not obligated to make payments under the Tonaquint Note until the SGI Note was
paid off.
 
F. Tonaquint issued a default notice to Cord Blood dated August 23, 2013 for
several alleged defaults (including nonpayment) under the Tonaquint Note.
 
G. In response, on or about August 30, 2013, Cord Blood filed a lawsuit against
the Investor Parties in the United States District Court, District of Utah,
Central Division, as Case No. 2:13-cv-00806 (the “Lawsuit”), alleging fraud and
other claims.
 
 
 

--------------------------------------------------------------------------------

 
 
H. Cord Blood also filed for a temporary restraining order and preliminary
injunction in connection with the Lawsuit, but voluntarily withdrew the same
after Tonaquint voluntarily halted efforts to sell assets it claimed were
pledged under the Tonaquint Security Agreement.
 
I. The Investor Parties answered Cord Blood’s Complaint filed in the Lawsuit and
asserted various counterclaims against Cord Blood.
 
J. The Investor Parties believe and have asserted that the combined outstanding
balances of the SGI Note and the Tonaquint Note as of the date hereof are in
excess of $11,500,000.00. Nevertheless, the Investor Parties have agreed to
settle the Lawsuit on the terms and conditions set forth herein (including
Tonaquint’s receipt of the Exchange Note (as defined below) having an initial
outstanding balance that is significantly less than $11,500,000.00) in order to
resolve the Lawsuit and avoid additional protracted litigation.


K. Cord Blood disputed the Investor Parties’ claims, including the amount of
damages claimed by the Investor Parties, and asserted affirmative claims for
relief.


L. After months of litigation, the parties now desire to settle the Lawsuit and
all claims between them on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the promises set forth in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:


1. Incorporation of Recitals.  The foregoing recitals are contractual in nature
and are incorporated herein as part of this Agreement.


2. Exchange of the Tonaquint Note.  Simultaneously with the execution of this
Agreement, the parties hereto agree that, in exchange for the Tonaquint Note,
Cord Blood shall issue to Tonaquint a Secured Convertible Promissory Note of
even date herewith in the original principal amount of $2,500,000.00 in the form
attached hereto as Exhibit A (the “Exchange Note”).  The parties acknowledge and
agree that this exchange is intended to comport with the requirements of Section
3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”).  The
parties further acknowledge that for purposes of Rule 144 of the Securities Act,
it is their intent that the holding period of the Exchange Note issued hereunder
(including the corresponding Conversion Shares (as defined in the Exchange
Note)) will include the holding period of the Tonaquint Note from June 27, 2012.
In furtherance thereof, the parties represent and warrant to Tonaquint that they
have no knowledge of any fact or circumstance that would prevent the holding
period of the Exchange Note (including the corresponding Conversion Shares) from
including the holding period of the Tonaquint Note from June 27, 2012.  As set
forth in more detail in Section 9.1, the parties agree to take any reasonable
actions and execute any reasonable documents and agreements as the other party
may reasonably request from time to time in support of such position. The
parties agree not to take a position contrary to this Section 2.  Cord Blood
agrees to issue the Exchange Note (and any Conversion Shares) without
restriction and not containing any restrictive legend without the need for any
action by Tonaquint, provided that the applicable holding period has been met.
In furtherance thereof, counsel to Tonaquint shall provide an opinion that: (a)
the Conversion Shares issuable to Tonaquint upon conversion of the Exchange Note
may be resold pursuant to Rule 144 without volume or manner-of-sale restrictions
or current public information requirements; and (b) the transactions
contemplated hereby and all other documents associated with this transaction
comport with the requirements of Section 3(a)(9) of the Securities Act. The
Exchange Note is being issued in substitution of and exchange for, and not in
satisfaction of, the Tonaquint Note, and no other cash or property has been
given for the Exchange Note except for the surrender of the Tonaquint Note to
Cord Blood for cancellation. The Exchange Note shall not constitute a novation
or satisfaction and accord of the Tonaquint Note.


 
2

--------------------------------------------------------------------------------

 
 
3. Amendment to Security Agreement. Simultaneously with the execution of this
Agreement, the parties hereto agree that Cord Blood, all other Debtors, and
Tonaquint shall execute and deliver to each other that certain First Amendment
to Security Agreement in the form attached hereto as Exhibit B (the “Amendment
to Security Agreement”), which shall amend the Tonaquint Security Agreement as
set forth therein.  Consistent with the Amendment to Security Agreement, all
parties hereto acknowledge and agree that it is their intent that the Tonaquint
Security Agreement has been effective since June 27, 2012 and secures all
obligations arising under the Exchange Note issued hereunder. The parties hereto
further acknowledge and agree that it is their intent that the security interest
created by the Tonaquint Security Agreement remains an unbroken and continuous
security interest and lien position since the original date the Tonaquint
Security Agreement was entered into. The parties represent and warrant that they
are not aware of any facts or circumstances in contravention of the parties’
intent expressed in the foregoing sentence and further agree not to take any
position to the contrary of that intent.


4. Representations and Warranties.


4.1. Representations and Warranties of the Debtors. Each Debtor represents and
warrants to the Investor Parties as follows:


4.1.1. Authority for Agreement. Such Debtor has full power, authority and legal
right and capacity to enter into and perform such Debtor’s obligations under
this Agreement and each other document contemplated hereby to which such Debtor
is or will be a party and to consummate the transactions contemplated hereby and
thereby.  Such Debtor has approved this Agreement and the other documents
contemplated hereby and the transactions contemplated hereby and thereby and has
authorized the execution, delivery and performance of this Agreement and the
other documents contemplated hereby and the consummation of the transactions
contemplated hereby and thereby.  No other proceedings on the part of such
Debtor, whether by the officers, directors, members, managers or otherwise, are
necessary to approve and authorize the execution, delivery and performance of
this Agreement and the other documents contemplated hereby and the consummation
of the transactions contemplated hereby and thereby.  This Agreement and the
other documents contemplated hereby to which such Debtor is a party have been
duly executed and delivered by such Debtor and are legal, valid and binding
obligations of such Debtor, enforceable against such Debtor in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws.


 
3

--------------------------------------------------------------------------------

 
 
4.1.2. No Violation to Result. The execution, delivery and performance by such
Debtor of this Agreement and the other documents contemplated hereby and the
consummation by such Debtor of the transactions contemplated hereby and thereby,
do not and will not, directly or indirectly (with or without notice or lapse of
time):  (i) violate, breach, conflict with, constitute a default under,
accelerate or permit the acceleration of the performance required by any note,
debt instrument, security agreement, mortgage or any other contract to which
such Debtor is a party or by which such Debtor is bound or any material law,
judgment, decree, order, rule, regulation, permit, license or other legal
requirement of any government authority applicable to such Debtor; (ii) give any
government authority or other person the right to challenge any of the
transactions contemplated by this Agreement; or (iii) result in the creation or
imposition of any encumbrance, lien, or claim, or the possibility of any
encumbrance, lien or claim, or restriction in favor of any person upon the
Exchange Note or any of the properties or assets of such Debtor.  No notice to,
filing with, or consent of, any person is necessary in connection with, nor is
any “change of control” provision triggered by, the execution, delivery or
performance by such Debtor of this Agreement and the other documents
contemplated hereby nor the consummation by such Debtor of the transactions
contemplated hereby or thereby.  Such Debtor has given all notices, made all
filings and obtained all consents necessary for the consummation of the
transactions contemplated herein.


4.1.3. Intercreditor Agreement. The Havi Loan (as defined in the Intercreditor
Agreement (as defined below)), and all other indebtedness owed by Cord Blood or
its affiliates to HAVI (as defined in the Intercreditor Agreement) that is
subject to the terms of the Intercreditor Agreement, has been repaid in full as
of the date hereof.


4.2. Representations and Warranties of the Investor Parties. Each Investor Party
represents and warrants to the Debtors as follows:


4.2.1. Authority for Agreement. Such Investor Party has full power, authority
and legal right and capacity to enter into and perform such Investor Party’s
obligations under this Agreement and each other document contemplated hereby to
which such Investor Party is or will be a party and to consummate the
transactions contemplated hereby and thereby.  Such Investor Party has approved
this Agreement and the other documents contemplated hereby and the transactions
contemplated hereby and thereby and has authorized the execution, delivery and
performance of this Agreement and the other documents contemplated hereby and
the consummation of the transactions contemplated hereby and thereby.  No other
proceedings on the part of such Investor Party, whether by the officers,
directors, members, managers or otherwise, are necessary to approve and
authorize the execution, delivery and performance of this Agreement and the
other documents contemplated hereby and the consummation of the transactions
contemplated hereby and thereby.  This Agreement and the other documents
contemplated hereby to which such Investor Party is a party have been duly
executed and delivered by such Investor Party and are legal, valid and binding
obligations of such Investor Party, enforceable against such Investor Party in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other laws.


 
4

--------------------------------------------------------------------------------

 
 
4.2.2. No Violation to Result. The execution, delivery and performance by such
Investor Party of this Agreement and the other documents contemplated hereby and
the consummation by such Investor Party of the transactions contemplated hereby
and thereby, do not and will not, directly or indirectly (with or without notice
or lapse of time):  (i) violate, breach, conflict with, constitute a default
under, accelerate or permit the acceleration of the performance required by any
note, debt instrument, security agreement, mortgage or any other contract to
which such Investor Party is a party or by which such Investor Party is bound or
any material law, judgment, decree, order, rule, regulation, permit, license or
other legal requirement of any government authority applicable to such Investor
Party; or (ii) give any government authority or other person the right to
challenge any of the transactions contemplated by this Agreement.  No notice to,
filing with, or consent of, any person is necessary in connection with, nor is
any “change of control” provision triggered by, the execution, delivery or
performance by such Investor Party of this Agreement and the other documents
contemplated hereby nor the consummation by such Investor Party of the
transactions contemplated hereby or thereby.  Such Investor Party has given all
notices, made all filings and obtained all consents necessary for the
consummation of the transactions contemplated herein.


5. Additional Agreements.  Simultaneously with the execution of this Agreement,
Cord Blood also agrees to execute (or cause the execution of) and deliver to
Tonaquint the following documents:


5.1. Consent to Entry of Judgment by Confession dated of even date herewith in
the form attached hereto as Exhibit C (the “Confession”), which Tonaquint may
file in accordance with the terms of the Exchange Note;


5.2. Amendment to Guaranty dated of even date herewith in the form attached
hereto as Exhibit D (the “Amendment to Guaranty”), executed by all of the
Debtors except Cord Blood for the benefit of Tonaquint, which amends the
Tonaquint Guaranty as set forth therein; and


5.3. Secretary’s Certificate dated of even date herewith in the form attached
hereto as Exhibit E, executed by the duly elected Secretary of Cord Blood.


6. Termination of Certain Agreements.  The parties hereto acknowledge and agree
that, effective as of the Effective Date:


6.1. SGI Transaction.  Each of the following agreements pertaining to the SGI
Purchase Agreement is hereby terminated, cancelled, and extinguished and made of
no further force or effect, without the need for any additional action by any
party:


6.1.1. SGI Purchase Agreement;


6.1.2. SGI Note;


6.1.3. Warrant;
 
 
5

--------------------------------------------------------------------------------

 
 
6.1.4. Irrevocable Instructions to Transfer Agent dated March 10, 2011 executed
by Cord Blood and SGI;


6.1.5. Security Agreement dated March 10, 2011 by and between Cord Blood and
SGI;


6.1.6. Secured Buyer Note #1 dated March 10, 2011 in the original principal
amount of $125,000, issued by SGI to Cord Blood (“Secured Buyer Note #1”);


6.1.7. Secured Buyer Note #2 dated March 10, 2011 in the original principal
amount of $125,000, issued by SGI to Cord Blood (“Secured Buyer Note #2”);


6.1.8. Secured Buyer Note #3 dated March 10, 2011 in the original principal
amount of $125,000, issued by SGI to Cord Blood (“Secured Buyer Note #3”);


6.1.9. Secured Buyer Note #4 dated March 10, 2011 in the original principal
amount of $125,000, issued by SGI to Cord Blood (“Secured Buyer Note #4”);


6.1.10. Secured Buyer Note #5 dated March 10, 2011 in the original principal
amount of $125,000, issued by SGI to Cord Blood (“Secured Buyer Note #5”);


6.1.11. Secured Buyer Note #6 dated March 10, 2011 in the original principal
amount of $125,000, issued by SGI to Cord Blood (“Secured Buyer Note #6,” and
together with Secured Buyer Note #1, Secured Buyer Note #2, Secured Buyer Note
#3, Secured Buyer Note #4, and Secured Buyer Note #5, the “Secured Buyer
Notes”);


6.1.12. Letter of Credit Agreement dated March 10, 2011 by and between Cord
Blood and SGI;


6.1.13. Escrow Agreement dated March 10, 2011 by and among SGI, Cord Blood, and
Griffiths & Turner/GT Title Services, Inc.; and


6.1.14. Any and all other documents, agreements, instruments or certificates
relating to the SGI Purchase Agreement transaction.


           Consistent with the foregoing, and without limiting the releases in
Section 7 below, each party hereto acknowledges and agrees that (1) SGI hereby
forgives the outstanding balance of the SGI Note, (2) SGI hereby forgives all
outstanding obligations of Cord Blood under the Warrant, the SGI Note, the SGI
Purchase Agreement, and the Secured Buyer Notes or otherwise, (3) the
Irrevocable Standby Letter of Credit issued by The Private Bank, Chicago,
Illinois, and previously held under the Escrow Agreement, has previously been
released by the escrow agent to SGI, and Cord Blood has no rights or claims
pertaining thereto, (4) SGI has previously paid in full the outstanding balance
of each of the Secured Buyer Notes and has no further obligations under any
Secured Buyer Note; and (5) CBAI owes no further duties or obligations of any
kind to SGI.


 
6

--------------------------------------------------------------------------------

 
 
6.2. Tonaquint Transaction.  Each of the following agreements pertaining to the
Tonaquint Purchase Agreement is hereby terminated, cancelled, and extinguished
and made of no further force or effect, without the need for any additional
action by any party:


6.2.1. Tonaquint Purchase Agreement;


6.2.2. Judgment by Confession executed by Cord Blood on June 27, 2012 in favor
of Tonaquint;


6.2.3. Irrevocable Instructions to Transfer Agent dated June 28, 2012 executed
by Cord Blood and Tonaquint;


6.2.4. Share Issuance Resolution dated June 27, 2012 executed by a Cord Blood
officer;


6.2.5. Intercreditor Subordination Agreement dated June 27, 2012 (the
“Intercreditor Agreement”); and


6.2.6. Any and all other documents, agreements, instruments or certificates
relating to the Tonaquint Purchase Agreement transaction, other than the
agreements and instruments identified in the paragraph below.


           Consistent with Section 2 above, the parties confirm that the
Tonaquint Note is not being terminated hereunder, but rather is being exchanged
for the Exchange Note, and as a result, the Investor Parties have surrendered
the Tonaquint Note to Cord Blood for cancellation.  Consistent with Section 3
above, the parties confirm that the Tonaquint Security Agreement is not being
terminated hereunder, but rather is being amended by way of the Amendment to
Security Agreement. Consistent with Section 5.2 above, the parties confirm that
the Tonaquint Guaranty is not being terminated hereunder, but rather is being
amended by way of the Amendment to Guaranty.


6.3. Without limiting any other provision contained in this Agreement, or the
Exchange Note, Amendment to Security Agreement, Amendment to Guaranty,
Confession, any other document listed in Section 5, or any other documents,
agreements, or instruments entered into or delivered in connection with this
Agreement (collectively, the “Settlement Documents”), each party acknowledges
and agrees that, from and after the Execution Date, such party will have no
further rights and be subject to no further obligations set forth in any of the
agreements being terminated pursuant to Sections 6.1 and 6.2 above
(collectively, the “Terminated Agreements”).
 
7. Mutual Release and Waiver.


7.1. Release by the Investor Parties.  Upon the execution of this Agreement by
all parties hereto, each of the Investor Parties, for itself and its directors,
shareholders, managers, members, officers, employees, agents, attorneys,
subsidiaries, affiliates, successors and assigns, and any and all past and
present such persons acting by, through or under the Investor Parties
(collectively, the “Investor Releasing Parties”), forever relieves, releases and
discharges Cord Blood, each Debtor, CBAPSI and each of their shareholders,
directors, officers, employees, agents, attorneys, successors and assigns, and
any and all past and present such persons (collectively, the “Cord Blood
Released Parties”), from any and all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs and expenses (including, but not
limited to, attorneys’ fees), damages, injuries, actions and causes of actions,
of whatever kind or nature, whether legal or equitable, known or unknown,
suspected or unsuspected, contingent or fixed (each a “Claim,” and collectively,
the “Claims”), that such Investor Party or any of the other Investor Releasing
Parties may have that are based upon, relate to or arise out of the Lawsuit, the
Terminated Agreements, the Tonaquint Guaranty, the Tonaquint Note or Tonaquint
Security Agreement, arising or accruing before the Effective Date.  Each Cord
Blood Released Party is an intended third party beneficiary of the release and
waiver contained in this Section.
 
 
7

--------------------------------------------------------------------------------

 
 
7.2. Release by Cord Blood. Upon the execution of this Agreement by all parties
hereto, Cord Blood and each other Debtor, for itself and its officers,
directors, shareholders, employees, agents, attorneys, subsidiaries, affiliates,
successors and assigns, and any and all past and present such persons acting by,
through or under the Debtors (collectively, the “Cord Blood Releasing Parties”),
forever relieves, releases and discharges each Investor Party and each of their
shareholders, directors, members, managers, officers, employees, agents,
attorneys, affiliates, successors and assigns, and any and all past and present
such persons (the “Investor Released Parties”), from any and all Claims that
Cord Blood or any other Cord Blood Releasing Party may have that are based upon,
relate to or arise out of the Lawsuit, the Terminated Agreements, the Tonaquint
Guaranty, the Tonaquint Note or Tonaquint Security Agreement, arising or
accruing before the Effective Date. Each Investor Released Party is an intended
third party beneficiary of the release and waiver contained in this Section.


7.3. Release Representations.  Each party hereto, for itself and on behalf of
such party’s other respective releasing parties, represents, warrants and agrees
that (a) the release and waiver contained in this Section 7 shall not apply to
any obligations, covenants, conditions, representations or warranties arising
under any of the Settlement Documents, (b) such party hereby waives any Claims
such party has against any of the parties it is releasing hereunder, and
covenants not to institute against any of the parties it is releasing hereunder
any proceeding, suit or action, at law or in equity, of whatsoever kind or
nature, whether criminal or civil, or in any way to aid in or encourage the
institution or prosecution thereof, for damages, expenses, compensation,
injunctive relief or otherwise, arising from, related to, or based upon any
Claim, and (c) none of the Claims such party is releasing and waiving hereunder
have been sold, assigned or otherwise transferred or encumbered (directly or
indirectly) to any person or party whatsoever, and such party has the full right
and power to grant, execute and deliver the full and complete release and waiver
contained herein.


7.4. Unknown Claims.  Each party hereto represents that it is not aware of any
claim against or involving any party it is releasing hereunder other than the
Claims, all of which are released hereunder.  Each party hereto acknowledges
that it has been advised by legal counsel and is familiar with a legal principle
that may provide that a general release does not extend to claims which the
releasor does not know or suspect to exist in its favor at the time of executing
the release, which if known by it must have materially affected its settlement
with the releasee.  Each party hereto, being aware of said principle, agrees to
expressly waive any rights to this effect, as well as under any other statute or
common law principles of similar effect.
 
 
8

--------------------------------------------------------------------------------

 
 
8. Dismissal of Lawsuit. Upon the execution and delivery of all the Settlement
Documents by all parties thereto, the parties agree to cause the Lawsuit to be
dismissed.  Such dismissal shall be with prejudice and upon the merits and shall
occur by way of the Stipulated Motion to Dismiss and Order of Dismissal in the
forms attached hereto as Exhibit F, to be appropriately executed and filed with
the court in which the Lawsuit has been filed no later than five (5) Trading
Days (as defined below) after the Effective Date.  The parties agree that the
Order of Dismissal shall have claim and issue preclusive effect on all claims
and/or issues that were or could have been raised in the Lawsuit.


9. Miscellaneous.


9.1.  Further Assurances.  At any time or from time to time after the Effective
Date, at the request of a party hereto, and without further consideration, each
of the parties hereto shall do and perform or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as another party hereto may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby,
as well as to comply with securities laws pertaining to the note exchange
occurring pursuant to Section 2 above.


9.2. Governing Law; Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each party hereto hereby (a) consents to and
submits to the exclusive jurisdiction of any state or federal court sitting in
Salt Lake County, Utah in connection with any dispute or proceeding arising out
of or relating to this Agreement, (b) agrees that all claims in respect of any
such dispute or proceeding may only be heard and determined in any such court,
(c) expressly submits to the exclusive personal jurisdiction and venue of any
such court for the purposes hereof, and (d) waives any claim of improper venue
and any claim or objection that such courts are an inconvenient forum or any
other claim or objection to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper.
 
9.3. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given (unless otherwise specified herein) on the earliest of:
 
9.3.1. the date delivered, if delivered by personal delivery as against written
receipt therefor or by email to an executive officer,
 
9.3.2. the fifth Trading Day (defined below) after deposit, postage prepaid, in
the United States Postal Service (with delivery confirmation or by certified
mail), or
 
9.3.3. the second Trading Day after mailing by domestic or international express
courier (e.g., FedEx), with delivery costs and fees prepaid,
 
 
9

--------------------------------------------------------------------------------

 
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
five (5) Trading Days’ advance written notice similarly given to each of the
other parties hereto):


If to Cord Blood or any other Debtor:


Cord Blood America, Inc.
Attn: Joseph R. Vicente and Stephen Morgan
1857 Helm Drive
Las Vegas, NV 89119


with a copy to (which shall not constitute notice):


Stoel Rives LLP
Attn: David L. Mortensen
Attn: Rob Yates
201 S. Main Street, Suite 1100
Salt Lake City, Utah 84111-4904
Telephone: 801.578.6909
Email: dlmortensen@stoel.com


If to Tonaquint:


Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan K. Hansen
3051 West Maple Loop Drive, Suite 325
Lehi, Utah 84043
Telephone: 801.922.5000
Email: jhansen@HBAAlaw.com


For purposes of this Agreement, “Trading Day” means any day during which the
principal trading market for Cord Blood’s securities in the United States shall
be open for business.


9.4. Severability.  If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties hereto to the fullest extent permitted and the balance of this
Agreement shall remain in full force and effect.
 
 
10

--------------------------------------------------------------------------------

 
 
9.5.  Successors.  This Agreement shall be binding upon the parties hereto and
their respective heirs, legal representatives, successors and assigns and shall
inure to the benefit of the parties and their respective heirs, successors and
assigns.


9.6. Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the parties hereto to which such
amendment and/or waiver applies.


9.7.  Entire Agreement. This Agreement and the exhibits attached hereto
constitutes the sole and entire agreement between the parties, whether written
or oral, relating to the subject matter hereof, and supersedes all prior
discussions and communications pertaining thereto.


9.8. Attorneys’ Fees.  In the event of any dispute relating to this Agreement or
to the subject matter hereof, the prevailing party shall be entitled to collect
from the other party any and all reasonable costs (including attorneys’ fees)
incurred by the prevailing party in connection with such dispute.  Such relief
shall be in addition to any other relief to which the prevailing party is
entitled.


9.9. Counterparts. This Agreement may be signed in one or more counterparts,
which together shall constitute one document. Additionally, facsimile signatures
or signatures conveyed via e-mail in one or more counterparts of this Agreement
shall be binding.


9.10. Acknowledgement. By executing this Agreement, each of the parties
evidences that it carefully read and fully understands all of the provisions of
this Agreement.  Each party further acknowledges that, in executing this
Agreement, it has not relied on any promise of future benefit or any statement
of any of the other parties hereto, or anyone representing any of the parties
hereto, whether written or oral, not set forth in this Agreement.


9.11. Ownership Limitation. Notwithstanding anything to the contrary contained
in this Agreement or the other Settlement Documents, if at any time Tonaquint
shall or would be issued shares of Common Stock (as defined in the Exchange
Note) under any of the Settlement Documents, but such issuance would cause
Tonaquint (together with its affiliates) to beneficially own a number of shares
exceeding the Maximum Percentage (as defined in the Exchange Note), then Cord
Blood must not issue to Tonaquint the shares that would cause Tonaquint to
exceed the Maximum Percentage (the “Ownership Limitation Shares”).  In order to
assist Cord Blood with its compliance with the foregoing covenant, Tonaquint
shall clearly indicate on any conversion notice or other request for shares the
number of shares of Common Stock it beneficially owns as of the date of such
notice or request.  Cord Blood shall be entitled to rely on the number of shares
Tonaquint indicates that it beneficially owns as of the date of such notice or
request.  Cord Blood will reserve the Ownership Limitation Shares for the
exclusive benefit of Tonaquint. From time to time, Tonaquint may notify Cord
Blood in writing of the number of the Ownership Limitation Shares that may be
issued to Tonaquint without causing Tonaquint to exceed the Maximum Percentage.
Upon receipt of such notice, Cord Blood shall promptly issue such designated
shares to Tonaquint, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended.  For the avoidance of doubt, the “Ownership
Limitation Shares” only include Common Stock shares equal to the Conversion
Eligible Amount as designated by Borrower that would have exceeded the Maximum
Percentage.


 
11

--------------------------------------------------------------------------------

 
 
9.12. Time of the Essence. Time is expressly made of the essence of each and
every provision of this Agreement.


[Remainder of page intentionally left blank; signature page to follow]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.


EXHIBITS:


Exhibit A – Exchange Note
Exhibit B – Amendment to Security Agreement
Exhibit C – Confession
Exhibit D – Amendment to Guaranty
Exhibit E – Secretary’s Certificate
Exhibit F – Dismissal Documents


SGI:


ST. GEORGE INVESTMENTS LLC


By: Fife Trading, Inc., its Manager




                                   By: /s/ John M. Fife
            John M. Fife, President




TONAQUINT:


TONAQUINT, INC.


                 By: /s/ John M. Fife
       John M. Fife, President




CORD BLOOD:


CORD BLOOD AMERICA, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title: President                                             


 
[Signature page to Settlement and Exchange Agreement]

--------------------------------------------------------------------------------

 
 
Signing with respect to Sections 3, 4, 5.2, 7 and 9 only:


DEBTORS:


CORCELL COMPANIES, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                        


CORCELL LTD.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title: President
 
CORD PARTNERS, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title: President



CBA PROPERTIES, INC.




By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                            


CAREER CHANNEL INC.


By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                       
 
 
[Signature page to Settlement and Exchange Agreement]

--------------------------------------------------------------------------------

 
 
EXHIBIT A


EXCHANGE NOTE


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


AMENDMENT TO SECURITY AGREEMENT


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


CONFESSION


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


AMENDMENT TO GUARANTY


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


SECRETARY’S CERTIFICATE


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


DISMISSAL DOCUMENTS